Wagner, Judge,
delivered the opinion of the court.
This was an equitable proceeding to set aside a judgment rendered in partition and a sale made thereunder.
It was alleged in the bill in substance that the plaintiff and some of the defendants were owners, as tenants in common, of a piece of land, and that defendant, Ross, caused a suit in partition to be brought and a decree rendered for the sale thereof, and that the same was sold without any notice, legal or otherwise, having been given to plaintiff, and that plaintiff had no knowledge thereof, until he ascertained the fact after the sale, and that the decree was procured by the fraudulent acts of the defendant Ross.
The court below gave judgment in accordance with the prayer of the petition, set the decree in partition aside, and adjudged the sale under it to be void.
*219¥e think the evidence fully warrants and sustains tlie action of the court. The facts are that Ross, without any kuowlege or authority from the plaintiff, instituted the proceeding for partition, in which he joined the plaintiff here as a co-plaintiff with himself. The evidence strongly tends to establish that this was done to keep plaintiff in ignorance, and prevent his offering any resistance. As he had no authority for joining him as a plaintiff, he ought to have made him a defendaut, but in that event, notice would have been necessary, and the purpose had in view would probably have been defeated. As it was, the plaintiff was not advised of either the suit or the sale, till after it had taken place and his property was sold for less than half its value.
But the counsel for the defendants insist, that, if we should be of the opinion that the evidence.established the fact that the judgment in partition was obtained by fraud, still the plaintiff cannot maintain this suit, that, if fraudulent, it is simply a nullity, and that his rights were not impaired. For this position, Peak vs.Laughlin (49 Mo.,162), is cited and relied on. But that ease is clearly distinguishable from this. There the suit was brought to set aside a judgment in a partition case were the plaintiffs were not parties. As they were not parties to the .proceeding, their rights were not concluded or bound by the record, and there was nothing to prevent the assertion of their interest wherever it might .be drawn in question. But here the case is otherwise. The judgment and the deed, made at the sale in pursuance thereof, casts a cloud upon the plaintiff’s title. As the judgment is fair upon its face, and the plaintiff appears as a party thereto, he could aver nothing against it in a collateral proceeding, and his only effectual remedy is to set it aside by a direct proceeding instituted for that purpose.
As the case stands, by a fraudulent contrivance, the plaintiff has been deprived of his rights without ever having had his day in court. This is contrary to the fundamental principle that hearing should always precede condemnation. As *220the judgment was fraudulently obtained, it was rightfully set aside, and the sale made by virtue of its authority necessarily fell with it.
Judgment should be affirmed,
the other judges concurring.